418 F.2d 914
UNITED STATES of America, Plaintiff-Appellee,v.Daniel H. SHER, Defendant-Appellant.
No. 23748.
United States Court of Appeals Ninth Circuit.
Dec. 8, 1969.

William H. Mullen, Seattle, Wash., for appellant.
John M. Darrah, Asst. U.S. Atty., Eugene G. Cushing, U.S. Atty., Seattle, Wash., for appellee.
Before MERRILL, KOELSCH and WRIGHT, Circuit Judges.
PER CURIAM:


1
Appellant was convicted of selling Government property without authority in violation of 18 U.S.C. 641.  The property sold was a blank selective service registration form or 'draft card.'  There was no proof of how it came into appellant's possession.


2
Appellant contends that to establish guilt under 641 the Government has the burden of proving that the property sold was stolen from the Government.  He asserts that there was no such proof here.  He assigns as error the failure of the court so to instruct the jury.


3
We must reject appellant's contentions.  He was not charged with theft or with sale of stolen property.  He was charged with sale of Government property without authority.  Theft is not an element of this offense; Morissette v. United States, 342 U.S. 246, 72 S. Ct. 240, 96 L. Ed. 288 (1952), is inapplicable.


4
Judgment affirmed.